  Case 2:21-cr-00234-SDW Document 16 Filed 08/11/21 Page 1 of 1 PageID: 104




                                                            August 11, 2021
VIA ECF
The Honorable Susan D. Wigenton
United States District Court
District of New Jersey
50 Walnut Street
Newark, NJ 07101

       Re: United States v. Seth Levine, 21-cr-234 (SDW)

Dear Judge Wigenton:

         Benjamin Brafman and I represent Seth Levine in the above-referenced case, which is
currently scheduled for sentencing on October 5, 2021. We have recently received the draft
Presentence Report that includes references to Victim Impact Letters that have not yet been
provided to counsel. Consequently, we are respectfully requesting that this Court direct the
Probation Office to provide a redacted version of these letters to counsel so that counsel can
adequately respond to the draft Presentence Report. Additionally, counsel requests to adjourn
sentencing to October 28, 2021, to give counsel sufficient time to address issues raised by these
letters and other objections to the draft Presentence Report, with the understanding that the final
Presentence Report will be due 35 days before sentencing.

       We have spoken with the Government (Special Assistant United States Attorney Charlie
Devine) and the Probation Office (Officer Daniel J. Carney), and both have no objection to our
requests. We have attached a proposed order for the Court’s convenience. Thank you for your
consideration.

                                                            Respectfully submitted,

                                                            Jacob Kaplan
                                                            Jacob Kaplan, Esq.
cc:    Government Counsel (via ECF)
       Probation Officer Daniel J. Carney (via email)
